In a proceeding by a director of the Jewish Chronic Disease Hospital (a membership corporation), pursuant to article 78 of the CPLR, to permit him to inspect minutes of the meetings of the hospital’s board of directors, certain hospital records relating to its administration, and certain patients’ charts and records, etc., the hospital appeals from so much of an order of the Supreme Court, Kings County, entered July 6, 1965, as requires it to disclose to petitioner the names of the particular patients involved and as refuses to appoint a Referee to supervise the inspection subject to a direction that such names need not be disclosed. Order, insofar *865as appealed from, affirmed, with $10 costs and disbursements. In our opinion, the directions as to nondisclosure contained in the sixth decretal paragraph of the order appear to furnish sufficient and satisfactory safeguards and protection, especially in light of the fact that petitioner is an attorney at law and as such an officer of this court. (For prior related appeals, see Matter of Hyman v. Jewish Chronic Disease Hosp., 21 A D 2d 495, revd. 15 N Y 2d 317.) Motion by appellant for a stay denied. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.